COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  JAIME ALBERT PRIMERA,                             §                No. 08-19-00135-CR

                              Appellant,            §                  Appeal from the

  v.                                                §                 112thDistrict Court

  THE STATE OF TEXAS,                               §              of Pecos County, Texas

                               State.               §               (TC# P-3845-112-CR)

                                                    §

                                     CORRECTED O R D E R

        The reporter’s record was initially due to be filed on June 26, 2019. The Court has granted
five extensions of time to file the reporter’s record, most recently extending the filing deadline
until September 15, 2019. As of this date, the reporter’s record has not been filed.


        Therefore, it is ORDERED that the trial court conduct a hearing to determine why the
reporter’s record has not been filed, and to make appropriate findings and recommendations. The
trial court shall forward its findings to the District Clerk of Pecos County, Texas, on or before
October 8, 2019. The District Clerk shall prepare and forward a supplemental clerk’s record
containing the trial court’s findings and forward the same to this Court on or before October 18,
2019. Further, the trial court’s reporter shall prepare, certify, and file the record of the trial court
proceedings with this Court on or before October 18, 2019.


        IT IS SO ORDERED this 18th day of September, 2019.

                                PER CURIAM